COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Timothy J. Blackwell v. The State of Texas

Appellate case number:     01-12-00519-CR

Trial court case number: 64519

Trial court:               23rd District Court of Brazoria County

        Appellant’s counsel has notified this Court that the District Clerk of Brazoria County
filed the wrong clerk’s record in this appeal. Accordingly, the District Clerk of Brazoria County
is ordered to file the correct clerk’s record in this appeal within 5 days of the date of this order.
Due to the age of this appeal, no extensions will be granted. See TEX. R. APP. P. 35.3(c).
        The record in this appeal was originally believed to be complete on July 23, 2012.
Appellant’s counsel did not raise the issue of the incorrectly-filed clerk’s record with this Court
until January 23, 2012, a full six months after that date, five months after appellant’s brief was
originally set due, and after counsel requested three extensions. In the third extension request,
appellant’s counsel requested 10 days, which was granted, and was informed that no further
extensions would be granted. See TEX. R. APP. P. 38.6(d). Two days before the deadline,
appellant’s counsel has informed us that he discovered the record in this appeal is incomplete.
Therefore, appellant’s motion for extension is dismissed. Appellant’s brief is ORDERED to be
filed 10 days after the corrected clerk’s record is filed in this Court. No extensions will be
granted. See TEX. R. APP. P. 38.6(d).
       It is so ORDERED.

Judge’s signature:/s/ Justice Evelyn Keyes
                    Acting individually        Acting for the Court


Date: January 30, 2012